Title: To George Washington from George Clymer, 8 March 1791
From: Clymer, George
To: Washington, George



Sir—
March 8, 1791

I sought the earliest occasions, after my late appointment, to make you my personal acknowledgements; but on Saturday and Monday I found you either engaged in business or from home, and I am to day too much indisposed my self to go abroad—unwilling, however, any longer to defer a necessary duty, I beg, Sir, you will be pleased to accept, from me, in this form those acknowledgments, which are most sincere and respectful. I have, sir, the honour to be your most obedt hum. servant
